   8:19-cv-00382-JFB-CRZ Doc # 19 Filed: 08/19/21 Page 1 of 1 - Page ID # 36




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CANDACE RAMOS, as the Administrator of
the Estate of Martin G. Ramos, deceased;
                                                                 8:19CV382
                      Plaintiff,

       vs.                                                         ORDER

UNION PACIFIC RAILROAD COMPANY,

                      Defendant.


       This matter comes before the Court on the plaintiff’s Notice of Dismissal without

Prejudice (Filing No. 18). The Court being advised in the premises finds that such an

Order is proper.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed without prejudice, with all parties to bear their own costs.



       Dated this 19th day of August, 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
